Case 8:16-cv-00961-JDW-AEP Document 163 Filed 10/05/20 Page 1 of 2 PageID 1043




                                   UNITED STATES DISTRICT COURT
                                    MIDDLE DISTRICT OF FLORIDA
                                          TAMPA DIVISION

 THE UNITED STATES OF AMERICA,
 THE STATE OF FLORIDA, ex rel.
 DELIA BELL,

          Plaintiffs/Relator,

 v.                                                                              Case No: 8:16-cv-961-T-27AEP

 CROSS GARDEN CARE CENTER, LLC
 and KARL E. CROSS,

       Defendants.
 ___________________________________/


                                                        ORDER

          BEFORE THE COURT is the Parties’ Renewed Joint Motion for Confidentiality Order

 (Dkt. 162). Upon consideration, the motion is DENIED without prejudice.

          Following the denial of their motion for entry of a protective order, the parties filed a

 renewed motion with an edited proposed order. (Dkts. 160, 161, 162). Their renewed motion is

 due to be denied for several reasons.1 First, the protective order should not purport to make the

 Court or its staff the subject of the proposed order. (Dkt. 162-1 ¶ 3(d)). Second, although the latest

 proposed order purports to limit judicial review of designation disputes to “document[s] or item[s]

 of information [that are] relevant to the legal issues raised in this case,” (Dkt. 162-1 ¶ 6), as




          1
            Further, the motion includes two proposed orders, and the proposed orders have several typographical
 errors, including an inaccurate signature block. See, e.g., (Dkt. 162-1 ¶¶ 9, 10, 11, at p. 8); see also (Dkt. 162-2).

                                                             1
Case 8:16-cv-00961-JDW-AEP Document 163 Filed 10/05/20 Page 2 of 2 PageID 1044




 explained in In re Alexander Grant & Co. Litig., 820 F.2d 352 (11th Cir. 1987), a protective order

 should

          encourage and simplify the exchanging of large numbers of documents, volumes of
          records and extensive files without concern of improper disclosure. After this
          sifting, material can be “filed” for whatever purpose consistent with the issues being
          litigated whether by pretrial hearing or an actual trial. Judicial review will then be
          limited to those materials relevant to the legal issues raised.

 820 F.2d at 356.

          Last, the proposed order notes “special treatment” for documents with protected health

 information. (Dkt. 162-1 ¶ 16). Although subsections (c) and (d) relate to “qualified protective

 orders” under the Health Insurance Portability and Accountability Act, see 45 C.F.R. §

 164.512(e)(1)(v), the parties fail to explain the necessity or authority for the provision that

 “[p]ursuant to the provisions of HIPAA, this Order extends to all HIPAA protected content and

 will operate in place of authorizations by those individuals whose files are the basis of the action

 at bar, to the extent such files are HIPAA-protected.” (Dkt. 162-1 ¶ 16(b)).

          Accordingly, the Renewed Joint Motion for Confidentiality Order (Dkt. 162) is DENIED

 without prejudice.

          DONE AND ORDERED this 5th day of October, 2020.




                                                 /s/ James D. Whittemore
                                                 JAMES D. WHITTEMORE
                                                 United States District Judge


 Copies to: Counsel of Record




                                                    2
